UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2011 Commission file number 1-31763 KRONOS WORLDWIDE, INC. (Exact name of Registrant as specified in its charter) DELAWARE 76-0294959 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5reeway,Suite 1700 Dallas, Texas75240-2697 (Address of principal executive offices) Registrant's telephone number, including area code:(972)233-1700 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). * Yes No * The registrant has not yet been phased into the interactive data requirements Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Large accelerated filer Accelerated filer Non-accelerated filer XSmaller reporting company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes No X Number of shares of the Registrant's common stock outstanding on April 29, 2011: 57,947,549. - 1 - KRONOS WORLDWIDE, INC. AND SUBSIDIARIES INDEX Page number Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets - December 31, 2010; March 31, 2011 (Unaudited) 3 Condensed Consolidated Statements of Income (Unaudited) - Three months ended March 31, 2010 and 2011 5 Condensed Consolidated Statement of Stockholders' Equity and Comprehensive Income (Unaudited) – Three months ended March 31, 2011 6 Condensed Consolidated Statements of Cash Flows (Unaudited) - Three months ended March 31, 2010 and 2011 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosure About Market Risk 27 Item 4. Controls and Procedures 27 Part II. OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 6. Exhibits 29 Items 2, 3, 4 and 5 of Part II are omitted because there is no information to report. - 2 - KRONOS WORLDWIDE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In millions) ASSETS December 31, March 31, (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Marketable securities - Accounts and other receivables Inventories Prepaid expenses and other Note receivable from Valhi - Deferred income taxes Total current assets Other assets: Investment in TiO2 manufacturing joint venture Note receivable from Valhi - Marketable securities Deferred income taxes Other Total other assets Property and equipment: Land Buildings Equipment Mining properties Construction in progress Less accumulated depreciation and amortization Net property and equipment Total assets $ $ - 3 - KRONOS WORLDWIDE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) (In millions) LIABILITIES AND STOCKHOLDERS' EQUITY December 31, March 31, (Unaudited) Current liabilities: Current maturities of long-term debt $ $ Accounts payable and accrued liabilities Income taxes Deferred income taxes Total current liabilities Noncurrent liabilities: Long-term debt Deferred income taxes Accrued pension cost Accrued postretirement benefit cost Other Total noncurrent liabilities Stockholders' equity: Common stock .6 .6 Additional paid-in capital Retained deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ Commitments and contingencies (Notes 8 and 11) See accompanying Notes to Condensed Consolidated Financial Statements. - 4 - KRONOS WORLDWIDE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In millions, except per share data) Three months ended March 31, (Unaudited) Net sales $ $ Cost of sales Gross margin Selling, general and administrative expense Currency transaction gains, net Other operating income (expense), net ) ) Income from operations Other income (expense): Interest and dividend income - Loss on prepayment of debt - ) Interest expense ) ) Income before income taxes Income tax expense (benefit) ) Net income $ $ Net income per basic and diluted share $ $ Cash dividends per share $
